DETAILED ACTION
This Office action is in response to application 17/273552 filed on 03/04/2021.  Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 03/04/2021 and 10/12/2021 have been acknowledged and are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “industrial control system module…comprising a packet accessing component configured to access; an inspection module…configured to access; the inspection module…configured to perform” in claim 1, “a setting information registration unit” (claims 2, 3), “a setting information holding unit” (claim 4), “a schedule management unit” (claim 5),  “a device recognition unit” (claim 6) and “a setting execution unit configured to…” in claim 11. The dependent claims also recite additional modules without reciting sufficient structure.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As an example, applicant may amend claim 1 (and claim 11 similarly) to recite: 
A network system comprising: 
a plurality of devices and 
a network management apparatus connected to the plurality of devices by an IP transmission line, wherein the network management apparatus includes a processor and a memory storing instructions that when executed by the processor, provide:  
a setting execution unit configured to execute setting of a path to which at least some of the plurality of devices are connected, and setting of parameters regarding control of the at least some connected devices

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the claims recite “a setting execution unit” (claims 1 and 11), “a setting information registration unit” (claims 2, 3), “a setting information holding unit” (claim 4), “a schedule management unit” (claim 5), and “a device recognition unit” (claim 6). As the claims properly invoke 112(f) (see above), applicant’s specification must disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification states:
[0028] The FMS server 100 is configured by software (program) of an FMS application 102 being installed, and includes a core engine 110 for performing functions thereof. The FMS server 100 includes a device recognition unit 112, a setting information registration unit 114, a setting information holding unit 115, a setting execution unit 116, and a schedule management unit 118 as functional blocks thereof. Further, the FMS server 100 includes a first device driver 130 that is an interface for connection with the IP router system 200, the camera system 210, the switcher system 220, the server system 230, and the monitor system 240. Further, the FMS server 100 includes a second device driver 140 that is an interface for connection to the 3rd party system 250. A plurality of device drivers may be provided for each manufacturer or depending on an OS. Each of the functional blocks including the device recognition unit 112, the setting information registration unit 114, the setting information holding unit 115, the setting execution unit 116, and the schedule management unit 118 is configured of a central processing unit such as a CPU included in the FMS server 100 and a program (software) for causing the central processing unit to function, or is configured of a circuit (hardware).

At best, applicant’s specification details that the claimed units are “configured of” a CPU included in the FMS server. Therefore, there is structure mentioned. However, there is no clear disclosure of the corresponding structure, material, or acts, for performing the entire claim function that clearly links the structure, material, or acts to the function thereby making the disclosure inadequate to support the limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a setting execution unit configured to execute…” (claims 1 and 11), “a setting information registration unit configured to register…” (claim 2), “the setting information registration unit registers…” (claim 3), “a setting information holding unit configured to hold…” (claim 4), “a schedule management unit configured to manage…” (claim 5), “a device recognition unit configured to recognize…” (claim 6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding the claim limitations, applicant’s specification states:
[0028] The FMS server 100 is configured by software (program) of an FMS application 102 being installed, and includes a core engine 110 for performing functions thereof. The FMS server 100 includes a device recognition unit 112, a setting information registration unit 114, a setting information holding unit 115, a setting execution unit 116, and a schedule management unit 118 as functional blocks thereof. Further, the FMS server 100 includes a first device driver 130 that is an interface for connection with the IP router system 200, the camera system 210, the switcher system 220, the server system 230, and the monitor system 240. Further, the FMS server 100 includes a second device driver 140 that is an interface for connection to the 3rd party system 250. A plurality of device drivers may be provided for each manufacturer or depending on an OS. Each of the functional blocks including the device recognition unit 112, the setting information registration unit 114, the setting information holding unit 115, the setting execution unit 116, and the schedule management unit 118 is configured of a central processing unit such as a CPU included in the FMS server 100 and a program (software) for causing the central processing unit to function, or is configured of a circuit (hardware).
        While applicant’s specification mentions that the units are “of a central processing unit such as a CPU…” is not described in a way to link the units and explain how the units are capable to perform the claimed functions. Furthermore, the functionalities of “execute” (claim 1), “register” (claim 2), “register” (claim 3), “hold” (claim 4), “manage” (claim 5), “recognize” (claim 6) are specialized functionalities requiring disclosure of linking structure and algorithm (2 steps).  	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprigg et al. (US 2011/0205965).
Regarding claim 1, Sprigg disclosed:
A network system comprising: 
a plurality of devices (Paragraph 60, Figure 1B showing the Internet 114 being used to connect to a plurality of devices, webcam 102, home security 104, digital photo frame 106, and BP sensor 110)  and 
a network management apparatus (virtual peripheral hub device 112) connected to the plurality of devices by an IP transmission line (Paragraph 60, virtual peripheral hub device 112 includes a wireless transceiver to communicate with local networks such as WiFi through a wireless router 135 (i.e., IP transmission line)) wherein the network management apparatus includes (Paragraph 45, the virtual peripheral hub device system is comprised of two core elements, the virtual peripheral hub device 112 and a VPH server 140)
a setting execution unit configured to execute setting of a path to which at least some of the plurality of devices are connected (Paragraph 69, Figure 2A, temperature data from a thermostat 111 is communicated to the VPH 112 via a local wireless communication link 10, is transmitted via cellular communications 2 to a nearby base station 132, which relays the information to an Internet access server 134 and ultimately to the VPH server 140 (i.e., setting of a path). Figure 2A further showing based on the device, a certain connection is used as the path to get to the VPH such as webcam 102 using USB cable 6 or digital photo frame using FireWire cable 8 as the path), and setting of parameters regarding control of the at least some connected devices (Paragraph 69, VPH server 140 transmits data or commands back to the thermostat 111, such as commands to change a thermostat temperature setting by encapsulating the commands in IP packets that are communicated to the VPH 112 via the cellular network. Upon receiving the packets, the VPH 112 unpacks the commands and relays them via the local wireless communication link 10 to the thermostat 111).
Regarding claims 11, 12, the claims are substantially similar to claim 1 and are therefore rejected under the same rationale. 
Regarding claim 2, the limitations of claim 1 have been addressed. Sprigg disclosed:
wherein the network management apparatus includes a setting information registration unit configured to register setting information on settings of the plurality of devices, and the setting execution unit executes the setting on the basis of the setting information (Paragraph 76, after registering with the VPH server 140, such as by entering a username and password or exchanging verification keys, the user requests and receives a listing of all peripheral devices coupled to the VPH 112. Once the user’s PC has the IPv6 addresses of the peripheral devices, the computer may then access particular peripheral devices via wireless communications 4 through the wireless router 143 of the VPH 112. Paragraph 120, the VPH server 120 is configured by user preference settings established in an online session to forward photo files to a particular destination device, such as digital photo frame 106 (i.e., executing the setting)).
Regarding claim 3, the limitations of claim 2 have been addressed. Sprigg disclosed:
wherein the setting information registration unit registers the setting information on the basis of information input by a user (Paragraph 120, configuring the VPH server 140 by user preference settings (i.e., input by a user) established in an online setting).
Regarding claim 4, the limitations of claim 2 have been addressed. Sprigg disclosed:
wherein the network management apparatus includes a setting information holding unit configured to hold the setting information (Paragraph 120, looking up user preference settings in order to determine the appropriate destination for a received photo file).
Regarding claim 5, the limitations of claim 1 have been addressed. Sprigg disclosed:
wherein the network management apparatus includes a schedule management unit configured to manage a schedule for execution of the setting in the setting execution unit (Paragraph 55, only connect to the VPH server to provide an image from the camera when there is a change in the image (i.e., schedule for execution of the setting)).
Regarding claim 6, the limitations of claim 1 have been addressed. Sprigg disclosed:
wherein the network management apparatus includes a device recognition unit configured to recognize that the plurality of devices are connected, and the setting execution unit executes the setting for the plurality of devices of which the connection is recognized (Paragraph 76, the VPH reports to the VPH server 140 all of the commercial devise coupled to it by wired or wireless links. As part of the registration process, the VPH server 140 assigns unique IPv6 addresses (i.e., more settings) to each of the peripheral devices coupled to the VPH).
Regarding claim 8, the limitations of claim 1 have been addressed. Sprigg disclosed:
wherein the plurality of devices include video devices (Figure 1A showing webcam, home security, and digital photo frame. Paragraph 55, home security cameras), and the setting execution unit performs changing a 4K and HD setting, changing an image quality setting, or changing an operating frequency through setting of the parameters (Paragraph 54, configuring the VPH and VPH server with intelligence to only connect to the VPH server to report a change in security status (i.e., operating frequency. Paragraph 55, only connecting to the VPH to provide an image from a camera when there is a change in the image (i.e., operating frequency)).
Regarding claim 10, the limitations of claim 1 have been addressed. Sprigg disclosed:
wherein the plurality of devices are included in a relay vehicle for capturing a video (Paragraph 52, VPH services include relaying and utilization of data obtained from peripheral devices connected to the VPH 112. Paragraph 104, transmitting requested data in the form of a video feed. A user requesting access to video images from webcam 102, the user receives a video feed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sprigg et al. (US 2011/0205965) in view of Hira (US 2019/0222481).
Regarding claim 7, the limitations of claim 1 have been addressed. While Sprigg disclosed that the VPH can switch between cellular or local connectivity (Paragraph 97), Sprigg did not explicitly disclose:
wherein the plurality of devices include a network switch configured to change the route, and the setting execution unit changes the setting of the network switch according to the setting of the parameters.
However, in an analogous art, Hira disclosed wherein the plurality of devices include a network switch configured to change the route (Paragraph 2, physical hosts are connected with each other using a number of intermediate network devices (e.g., switches). Paragraph 14, Figure 1, the network switches (A1, T1, A2, T2) form two alternative forwarding paths between host A 110A and host B 110B. A first forwarding path is provided by T1, A1, S1, A2, and T2. A second forwarding path is provided by T1, A1, S2, A2, and T2), and the setting execution unit changes the setting of the network switch according to the setting of the parameters (Paragraph 74, host B 110B selects either first forwarding path or second forwarding path. Path selection requires state information to be fed back from host B to host A to select paths appropriately based on link utilization and congestion state (i.e., setting of parameters)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Sprigg with Hira because the references involve determining paths to transfer data over the network, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network switch of Hira with the teachings of Sprigg in order to improve scalability (Hira, Paragraph 25).
	


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sprigg et al. (US 2011/0205965) in view of Rezek et al. (US 2012/0236160).
Regarding claim 9, the limitations of claim 1 have been addressed. While Sprigg disclosed a plurality of devices (see Figure 2A), Spriggs did not explicitly disclose wherein the plurality of devices are included in a plurality of studios installed at different positions.
	However, in an analogous art, Rezek disclosed wherein the plurality of devices are included in a plurality of studios installed at different positions (Paragraphs 19, 20, Figure 2, showing a receiving studio 400 and a remotely controlled studio 200).
	One of ordinary skill in the art would have been motivated to combine the teachings of Sprigg with Rezek because the references involve peripherals connected to a network and transferring data over the network, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of studios of Rezek with the teachings of Sprigg in order to allow for advantageous remote controlled studio equipment…to allow live shots from any location having broadband connectivity (Rezek, Paragraph 88).


Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451